 In the Matter of UNITED STOVE COMPANYandINTERNATIONAL UNIONUNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITH THE'CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-364.-Decided March 14, 1941Jurisdiction:kerosene oil stove and heater, manufacturing industry.Investigation and Certification of Representatives:existence of question: Coin-pangrefuses to accord the union recognition ; pay-roll date preceding 'strikedirected to be used ; where labor organization expressed no desire to par-ticipate in the election permission granted to withdraw its name from the.'ballot if it so desires ; election necessary: ,,Outstanding closed-shop -contract no bar to proceeding, where, in theabsence of a contest between rival organizations, substantially all membersof contracting union abandon the union, surrender its charter,' and transfertheir affiliation to petitioning union.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees; including watchmen, line Supervisors,, and inspectors, but excludingsupervisory,and office employees ; agreement as to.Mr: Earl R. Cross,for the Board.`'Burke' c' Burke,byMr. Louis E. Beirke,,a'hd Mr. Rowan Fasquelle,of Ann'Arbor, Mich., for the Company.Mr.' Maurice Sugar, by Mr. 'Ernest' Goodman,,of Detroit, Mich.,for` the' C: 1."O.-U. A.W.Mr. 'J. L. Busby,of Detroit, Mich.,' andMr:' Joseph A. Padway,byMr.'James Glenn,-of'Washington, D.' C.; for the A. F. L.-U. A. W.Mr.` Gilbert V.' Rosenberg,of counsel'to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn January 27, 1941, International Union, United AutomobileWorkers of America, Affiliated with the Congress of Industrial Or-ganizations, herein called the C. I. O.-U. A. W., filed with the Re-gionalDirector for the Seventh Region (Detroit, Michigan) apetition alleging that a question affecting commerce.had arisen con-cerning the - representation of employees of United Stove Company,Ypsilanti,Michigan, herein called, the Company, and requesting aninvestigation, and, certification, of representatives pursuant to Section30 N. L. R. B., No. 49.,-. - 305 306DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (c) of the National Labor RelationsAct, 49 Stat.449, herein calledthe Act.On February 17, 1941, theNational Labor Relations Board,herein called the Board,acting pursuant to Section 9 (c) and ArticleIII, Section 3, of NationalLaborRelations Board Rules and Regu-lations-Series 2, as amended,ordered an investigation and author-ized the Regional Director to conduct it and to provide for an, ap-propriate hearing upon due notice.On February 19; 1941, theRegional Director' issued a notice ofhearing, copies of which were duly served upon the Company, theC. I. O.-U. A. W., andInternationalUnion, United Automobile'Workers of America, affiliatedwith the AmericanFederation ofLabor, herein called theA. F. L.-U. A.W., a labor organizationclaiming to represent employees directly affected by, the investigation.Pursuant to the notice,a hearingwas held on February"27, 1941,atYpsilanti,Michigan,beforeR. N. Denham,the Trial Examinerduly designatedby the Chief Trial Examiner.TheCompany, theC. I. O.-U. A. W. and the A. F. L.-U. A.W. were represented bycounsel and participated in the hearing.Full opportunity to 'be,heard, to examine and cross-examine witnesses,and to introduceevidence bearing upon the issues was afforded all, parties.At-theopening of the hearingthe Companyfiled an answer and a motionto dismiss the proceeding,on the ground that there is no questionaffecting commerce concerning,the representation of its employees.,The. TrialExaminer reserveddecisionon this motion for the Board.For reasons hereinafter appearing,the motion is hereby denied.Dur-motions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and. finds that no'prejudicial errors werecommitted.The rulings are hereby affirmed.At the requestW. and pursuant to notice, ahearing was held before the Board in Washington, 'D. C., on March8, 1941, for the purpose of oral argument.The Company, the C. I. 0,U. A. W., and the A: F. L.-U. A.W. were represented by counsel andparticipated in the argument.Uponthe entire record, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited StoveCompany is engaged in the manufacture and saleof'kerosene oil stoves'and heaters in a plant at Ypsilanti,'Michigan.'During1940 the Companypurchased raw materials,consisting prin-'cipally of sheet 'steel, valued'at approximately$1,600,000, ofwhichbetween 90 and 95'per Bent w' obtained from--points outside" the'State of Michigan.During the same period' the'Company soldfinished'products valued at approximately$3,000,000, of which be- UNITEDSTOVE. COMPANYa@7:State of Michigan.The Company admits; that it is engaged in com-.merce w'ith'in the meaning of the Act.II.,THE ORGANIZATIONS INVOLVED".InternationalUnion,United AutomobileWorkers, of America,"'affilfated"' with. the Congress. of Industrial Organizations, and Inter-national'Union, United AutomobileWorkers of America affiliatedwith the. American: Federation of Labor, arelabor organizations,Through their respective locals;-769' and 630, they, admit to member-ship employees; of the, Company'.III.THE QUESTION CONCERNING REPRESENTATION-Shortly after,- January 8, 1941, local 769 of the C. I. O.-U. A. W.requested the Company to recognizeit as. the exclusive bargaining"representative of the Company's. employees.The, Company refusedto recognize Local- 760 for the asserted reason that the Company isThe- Company' and' the.. A. F. L:-U.. A.W.. contend that- a contractbetween 'them dated' June' 27, 1940, is a bar to this proceeding.,On April 10, 1940, pursuant to a consent election agreement, be-tween the Company and., Local 630 of the A. F. L.-U. A. W., theBoard "held a consent election among the. employees of the Company -to determine whether or' not, they° desired to, be represented. by Local630. 'Of 437' valid- votes; cast in' this election, 300 were; for Local630.. Orr June 27," 1940;, the, Company and "International 'Union,Uriiited Automobile Workers of America, Local 630"' entered into an,exclusive bargaining" contract covering all employees of the Companyexcept foremen, assistant, foremen,, and certain named supervisoryemployees and watchmen.The contract deals with wages,.hours, andother. conditions, of employment.By its. terms it continues, in+ forceuntil, June 27, 1941, andi from year to- year thereafterunless' one partyshall,not less than 30 days prior to the annual terminaldate;, servenotice. of -termination, or. modification upon the. other.It is signedby a representative of the Company an& by, officers of Local' 630 andrepresentatives of the International Union (A. F. L.-U. A. W.)On'January 6', 1941, the executive boardd'of Local 630, A. F. L.-U A. W., discussed the question of changing affiliation to C. I. O.-U. A. - W., an'd appointed a committee to submit to the membershipof Local! 630 appropriate resolutions' effecting- this, change.On Janu-ary. 7, 1941, at the request of this committee, the C. I. O.-TJ. A. W..issued a charter to Local 769.On January, 8, 1941, at an open meeting' attended' by approximately450 employees of the Company, including many non-members, Local630; A. F. L.-U. A. W.,.by unanimous vote assigned all' its interest in440135=42-Vol. 30-21 30A_-DECISIONS OF NATIONAL LABOR RELATIONS BOARD.the.4bove contract and all, its assets to Local 769, -C.; I. O:-U., A-.; W',disbanded the local and directed that its charter,,be returned to the_ -A. F. L.-U. A. W.Immediately upon the'adjournmelit of that meeting, the employeesin-attendance convened at a'meeting of Local 769, C: I. O.-U. A. -W.,and elected substantially all the officers of Local 630, A.F. L.-U. A. W.-,,as officers of Local 769, C. I. O.-U. A. W. - At this meeting Local_notified the Company of the assignment.-'On or about January 8, 1941, substantially 'all members, of Local—630,A. F. L.-U. A. W., numbering 301, signed petitions ratifyingthe dissolution of Local 630 and expressing their desire to join Local769; C. I.! O.-U. A. W.All but one of the former members o£ Local _630 are now members of Local 769.---1r`After the Company' had refused, as stated above, to' recognize r.Local 769, C. I. O.-U. A. W., as the exclusive bargaining represent-Company's plant which began on February 13, 1941, and is still inprogress.The plant has been shut down since the beginning of. thestrike.The Board notes that this case does not involve a contest between .rival 1Rbor organizations competing for majority representation dur-ing the existence of a valid outstanding exclusive bargaining contract,but that substantially the entire membership of Local 630, A. F. L.-U. A. W., acting upon their own initiative, disbanded the local; sur-rendered its charter, and transferred their affiliation'to the C. I.! O:-U. A: W.1 Under all the circumstances of this case, we find that thecontract does not constitute a bar to this proceeding.,There was introduced in evidence a report prepared by the RegionalDirector showing that the C. I. O.-U. A. W. represents' a substan-tial number of employees in the unit alleged' in its- petition to beappropriate.2We find that a question has arisen concerning the representation,of employees of the Company.IV.THE EFFECT OF TIIE QUESTION CONCERNING REPRESENTATION. UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,.1 SeeMatterof SoundTiinber CompanyandInternationalWoodworkers of America,Locals 67 and 75, 8N. L. R. B. 844.'The Regional Director reported that the C. I O.-U. A. W. submitted 505 applicationcards, of which 454 are signed bby persons whose names appear on the Company's January, ,14, 1941, pay roll.There are approximately 550 employees in the unit 'hereinafter found=to be appropriate, The A. F. L -U A. W. made no showing of membership, relying on its!-contention, mentioned above, that its contract is a bar to this'proceeding. UNITED STOVE -COMPANY309described'in -Section I above,'has- a close, intimate; and' substantialrelation to trade, traffic, and commerce among the several States' arid)tends=to lead to labor disputes'burdening 'and `oh'structing commerceand the free flow of-commerce.'The CA-0-U. A.W. alleges in its petition that all productionand maintenance employees'of the Company,includingwatchmen,line supervisors;and inspectors,but excluding supervisory'and officeemployees, constitute an appropriate unit.The Company agreed to,this proposed unit and theA. F. L.-U.A.W. offered'no objectionsto it.-We find'that all production and maintenance employees of theCompany, includingwatchmen,,line supervisors, and inspectors, butexcluding supervisory and. office employees,constitute a unit'appro-^priate for the purposes of collectivebargaining,and that such unitwill insure to the employees of the Company the-full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate-the, policies of the Act.-VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the-Company can best be resolved by-an election by secret ballot.The C.I.0.,-U. A..W. urges that the pay rollprecedingJanuary 8,1941,be used to determine eligibility.The Companyand the A. F.-L. U. A.. W.made no contention concerning eligibility. ^ It appears-that between January 8 and, February 13,.1941,. the date on whichthe strike began,the Company hired.between 10 and 15 new men,as -temporary employees.No evidence was introduced concerning.their duties or the estimated duration of their employment.'Underthe -circumstances of this'case we believe that the pay,roll -for theperiod last preceding February 13, 1941,the date on which the,strike-began, -should be used to determine eligibility,,but that temporary-employees hired by the Company,between January 8 andFebruary 13, 1941,should be excluded from participation in theelection.-We shall direct that an election by secret ballot be heldamong all employees within the appropriate unit who,were employed,during thepay-roll period last preceding February-13, 1941,exclud-ing temporary employees. hired-between January,8 ,and February13,-1941,and.with the additional inclusions and exclusions set forthin, our,Direction.. ,'Inasmuch-as theA. F. Li-U. A.- W.expressed nodesire,to participate-in .an,election,we,shall grant permission, tothe A.W. 'to have'its. name,removed from the ballot,ifit so desires,-and,-if- it notifies the Regional Director for, the Seventh,..-^..._.._^- 3'10,DECISIONS OF NATIONAL, LABOR RELATIONS BOARDRegion to, that effect in writing within ten '(10) days, from the date.of this Direction of Election.Upon the, basis of the above findings of fact and upon the entirerecord in the case, the Board makes the, following:CONCLUSIONS' OF LAW --1.A question affecting, commerce has arisen concerning, the repre-sentation of employees, of United Stove Company, Ypsilanti, Michi-gan,, within the meaning, of Section 9 (c) and Section 2, (6) and (7)of the National Labor Relations Act.-2.All production and maintenance employees of the Company,including watchmen, line supervisors, and inspectors, but excludingsupervisory and office employees constitute a unit, appropriate, forthe purposes of collective; bargaining, within the meaning, of Section9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449,, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives, for the purposes of collective bargain-ing with United Stove Company, Ypsilanti, Michigan, an electionby secret ballot shall be conducted as early as possible; but not laterthan thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this' matter as agent for the National Labor' Rela-tions Board, and subject to Article III, Section 9 of said Rules andRegulations, among all production and maintenance employees, whoworked for the Company during the. pay-roll period last precedingFebruary 13, 1941, including watchmen, line supervisors, and in-spectors, employees who did- not work during- such-pay-roll.' periodbecause they, were ill or on vacation, or absent because called formilitary service, and employees who were then or, have, since beentemporarily laid off, but excluding supervisory and office, employees,temporary employees hired by the Company between January 8' andFebruary 13', 1941, and' employees who have, since February' 13, 1941,quit or been discharged for cause, to- determine whether' they desireto be represented by International Union, United Automobile Work-ers of America, affiliated with the G. 1. 0., or by International' Union,United Automobile Workers of America, affiliated with the A. F. ofL., for the purposes of collective bargaining, or by, neither. - UNITED; STOVE COMPANY[SXME TITLEAMENDMENT TO DECISION AND :DIRECTION OF311March 17, 1941On March 14, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.In Section VI of said Decision andDirection of Election the following sentence appears :Inasmuch as the A. F. L.-U. A. W. expressed no desire to par-ticipate in an election, we shall grant permission to the A. F. L.-U. A. W. to have its name removed from the ballot if it so desires,and if it notifies the Regional Director for the Seventh, Region tothat effect in writing within ten (10) days from the date of thisDirection of Election.The Board hereby amends its said Decision and Direction of Elec-tion by striking from the quoted passage the expression "ten (10)," andsubstituting therefor the expression "five (5)."CHAIRMAN HARRY S. MILLIS took no part in the consideration of theabove Amendment to Decision and Direction of Election.30 N. L. R. B., No. 49a.[SAME TITLE]SECOND AMENDMENT TO DECISION AND DIRECTION OFELECTIONMarch 00, 1941On March 14, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election and onMarch 14, 1941, an Amendment to Decision and Direction of Elec-tion, in the above-entitled proceeding.Pursuant to permissiongranted by the Board, International Union, United AutomobileWorkers, affiliated with the American Federation of Labor, onMarch 19, 1941, requested that its name be removed from the ballotto be used in the election.Accordingly, the Board hereby furtheramends the Direction of Election issued on March 14, 1941, by strik-ing therefrom the words "to determine` whether they desire .toto, berepresented by International Union, United Automobile Workers ofAmerica, affiliated -with the C. I. 0., or by International Union,United Automobile Workers, affiliated with the A. F. of L., for the 312DECISIONSOF,NATIONALLABOR',RELATIONS BOARDpurposes of collective bargaining, or by neither," and substitutingtherefor the words "to determine whether or not they desire to berepresented by International. Union, United Automobile, Workers ofAmerica, affiliated with the C. I..O., for the purposes of collectivebargaining."30 N. L.B. B., 49b.